SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21609 CHASE PACKAGING CORPORATION (Exact name of registrant as specified in its charter) Texas 93-1216127 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 636 River Road, Fair Haven, New Jersey 07704 (Address of principal executive offices) (Zip Code) (732) 741-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act. Yesx No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at October 1, 2013 Common Stock, par value $.10 per share 15,536,275 shares Table of Contents - INDEX - Page(s) PART I Financial Information: ITEM 1 Financial Statements: Condensed Balance Sheets (Unaudited) - June 30, 2012 and December 31, 2011 3 Condensed Statements of Operations (Unaudited) - Cumulative Period During the Development Stage (January 1, 1999 to June 30, 2012) and the Six and Three Months Ended June 30, 2012 and 2011 4 Condensed Statements of Cash Flows (Unaudited) - Cumulative Period During the Development Stage (January 1, 1999 to June 30, 2012) and the Six Months Ended June 30, 2012 and 2011 5 Notes to Interim Condensed Financial Statements (Unaudited) 6-14 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 4 Controls and Procedures 16 PART II Other Information ITEM 1. Legal Proceedings. 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 ITEM 3. Defaults upon Senior Securities. 18 ITEM 4. Mine Safety Disclosures. 18 ITEM 5. Other Information. 18 ITEM 6. Exhibits. 19 SIGNATURES 20 EXHIBITS PARTI. FINANCIAL INFORMATION Item 1. Financial Statements. CHASE PACKAGING CORPORATION (A Development Stage Company) CONDENSED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash $ $ TOTAL ASSETS $ $ LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ EQUITY/(DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Warrant liability - TOTAL CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES - - PREFERRED STOCK, $1.00 par value; 4,000,000 authorized: Series A 10% Convertible Preferred stock; 50,000 shares authorized; 20,637 shares issued and outstanding as of December 31, 2011, liquidation preference of $2,063,700 as of December 31, 2011 - STOCKHOLDERS’ EQUITY/(DEFICIT): PREFERRED STOCK, $1.00 par value; 4,000,000 authorized: Series A 10% Convertible Preferred stock; 50,000 shares authorized; 20,637 shares issued and outstanding as of June 30, 2012, liquidation preference of $2,063,700 as of June 30, 2012 - Common stock, $.10 par value 200,000,000 shares authorized; 15,536,275 shares issued and outstanding as of June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ EQUITY /(DEFICIT) ) TOTAL LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS’ EQUITY/(DEFICIT) $ $ See notes to interim condensed financial statements. 3 CHASE PACKAGING CORPORATION (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For The Six Months Ended June 30, For The Three Months Ended June 30, Cumulative During the Development Stage (January 1, 1999 to June 30, (Restated) (Restated) (Restated) NET SALES $
